Citation Nr: 1043349	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  07-06 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The Veteran had active service from February 1967 to July 1988.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decisions of the 
Albuquerque, New Mexico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The claims folder was subsequently 
transferred to the RO in Columbia, South Carolina.


FINDINGS OF FACT

1.  Current medical evidence includes multiple diagnoses of 
diabetes mellitus.  

2.  The Veteran's statements that he accompanied flights to 
Vietnam and left the plane to perform inspections and maintenance 
are credible, and are supported by circumstantial evidence. 


CONCLUSION OF LAW

Diabetes mellitus is presumed to have been incurred due to Agent 
Orange exposure during active service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) 
(2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.

The Board finds that the duty to notify and duty to assist the 
Veteran has been met in this case.  Furthermore, given the 
favorable nature of this decision, any failure in the duty to 
notify or duty to assist is harmless error, as it has failed to 
result in any prejudice to the Veteran. 

Service Connection

The Veteran contends that he has developed diabetes mellitus as a 
result of his active military service.  He argues that this 
disability developed as a result of exposure to Agent Orange or 
other herbicides in Vietnam.  The Veteran acknowledges that he 
was never stationed in Vietnam, and that his duty station during 
this period was Charleston, South Carolina.  However, he notes 
that he worked in maintenance for the C-5 transport aircraft that 
were stationed in Charleston, and that he accompanied these 
planes on flights to Cam Ranh Bay in Vietnam.  While on the 
ground in Vietnam he would exit the aircraft to perform 
inspections and maintenance before the return flight.  The 
Veteran notes that he received a Vietnam Service Medal, and 
states that this was awarded to him for these duties.  The 
Veteran believes that his experiences on the ground in Vietnam 
entitle him to the presumption for Agent Orange exposure, as well 
as the presumption that this exposure caused his diabetes 
mellitus.  

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In general, establishing service connection generally requires 
(1) medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").

A veteran who, during active military service, served in Vietnam 
during the period beginning in January 1962 and ending in May 
1975, is presumed to have been exposed to herbicides.  38 C.F.R. 
§§ 3.307, 3.309.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be the 
last date on which he or she served in the Republic of Vietnam 
during the Vietnam era.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected even though there is no record of such disease 
during service.  These diseases include type 2 diabetes.  
38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the United 
States and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The diseases listed at § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year, after 
the last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.

Notwithstanding the foregoing presumption provisions, the United 
States Court of Appeals for the Federal Circuit has determined 
that a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 
F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. 
App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

In this case, the Veteran contends that his diabetes was first 
diagnosed many years after service in December 2004.  His 
contentions are supported by numerous diagnoses of diabetes 
mellitus in both VA and private medical records.  Therefore, the 
evidentiary requirement of a current disability has been met.  

As the Veteran contends that his current diabetes mellitus is the 
result of Agent Orange exposure in Vietnam, a finding that the 
Veteran set foot on the ground in Vietnam from 1962 to 1975 would 
be sufficient to establish evidence of both service incurrence 
and a nexus between service and the current diabetes.  This is 
due to application of the presumptions in 38 C.F.R. § 3.307 and 
38 C.F.R. § 3.309(e).  Basically, the success of the Veteran's 
claim will depend on whether or not there is evidence that he 
served in Vietnam.  For the reasons that will be described below, 
the Board will find that there is credible evidence of such 
service.  

The Veteran notes in a May 2005 statement that he was never 
stationed in Vietnam.  However, he states that he served as a 
flight crew member/crew chief on C-5 cargo plane flights to 
Vietnam from 1968 to 1971.  He notes that he was awarded a 
Vietnam Service Medal as a result of these flights.  

The Veteran's June 2006 notice of disagreement adds that while in 
Vietnam he got off the airplane to perform maintenance.  He was 
assigned to the 437th OMS out of Charleston, South Carolina.  The 
Veteran stated that these flights occurred in 1970.  

In his February 2007 substantive appeal, the Veteran further 
explained that as there were no maintenance crews in Vietnam for 
the new C-5 aircraft, he had to accompany the plane on flights to 
Vietnam.  They would land at Cam Ranh Bay, which was the only 
facility that could accommodate the C-5.  After landing, he would 
exit the plane and inspect it before the return flight.  The 
Veteran noted that he received the Vietnam Service Medal for 
these missions.  He further noted that he also received combat 
pay for these missions, and that this was reflected in pay 
records he had forwarded in support of his claim. 

A review of the Veteran's personnel records confirms that he was 
assigned to the 437th OMS of the 437 Military Airlift Wing from 
August 1967 to August 1973.  This unit was stationed in 
Charleston, South Carolina.  He was awarded an Air Force 
Commendation Medal for this period.  The citation notes that this 
was for his accomplishments in the field of C-5A maintenance and 
upkeep. 

The Veteran's DD 214 for the period from March 1970 to March 1974 
confirms that he was awarded the Vietnam Service Medal.  He was 
also noted to have one month and 13 days of foreign service 
during this period.  

The Veteran's performance report for the period from October 1971 
to October 1972 reflects that he demonstrated superior technical 
knowledge and managerial abilities in the performance of his 
duties as a C-5A Crew Chief.  The narrative notes that the 
Veteran had met "accelerated mission requirements of the C-5A 
aircraft in support of Southeast Asia."  

An informal internet search confirms that the Vietnam Service 
Medal was "Awarded to all members of the United States Armed 
Forces serving in Vietnam and contiguous waters or airspace 
thereover.  Members of the Armed Forces of the United States in 
Thailand, Laos, or Cambodia, or the airspace thereover, during 
eligible periods and serving in direct support of operations in 
Vietnam."  This would seemingly preclude award of a Vietnam 
Service Medal to anyone who remained stationed in the United 
States.  In addition, research into the 437th Military Airlift 
Wing shows that "From 1966 to the early 1970s, the wing also 
flew numerous missions to the Far East and Southeast Asia."

The Board concludes that while there is no direct evidence that 
the Veteran was on the ground in Vietnam, his statements are 
consistent and credible, and are supported by all the available 
circumstantial evidence.  This at a minimum places the evidence 
at equipoise.  Thus, when all reasonable doubt is resolved in 
favor of the Veteran the Board concludes that the evidence places 
him on the ground in Vietnam between 1962 and 1975.  

Therefore, the record contains evidence of a current diagnosis of 
diabetes mellitus, and sufficient evidence to conclude that the 
Veteran was at least as likely as not on the ground in Vietnam 
during the applicable period, he is presumed to have been exposed 
to Agent Orange.  As such, his diabetes mellitus is presumed to 
have developed as a result of this exposure.  It therefore 
follows that entitlement to service connection for diabetes 
mellitus is warranted in this case.   See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for diabetes mellitus is 
granted, subject to the laws and regulations governing the award 
of monetary benefits. 



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


